NUMBER 13-20-00209-CR

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI – EDINBURG


                            IN RE LUIS ALBERTO VASQUEZ


                           On Petition for Writ of Mandamus.


                                 MEMORANDUM OPINION

  Before Chief Justice Contreras and Justices Longoria and Hinojosa
             Memorandum Opinion by Justice Hinojosa1

        Relator Luis Alberto Vasquez filed a petition for writ of mandamus in the above

cause on April 16, 2020. Through this original proceeding, Vasquez contends that the trial

court abused its discretion by requiring Vasquez “and other defendants to appear at

pretrial conferences about the status of their case in person, and issuing a judgment nisi

and a warrant for their arrest if they failed to do so.” Vasquez concedes that trial courts

typically have great latitude in handling their dockets and deciding how matters are heard;




        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); id. R. 47.4 (distinguishing opinions and memorandum opinions).
however, concerns regarding the COVID-19 pandemic demand a modification of this

general rule for hearings that “are not strictly necessary.”

       To be entitled to mandamus relief, the relator must establish both that he has no

adequate remedy at law to redress his alleged harm, and that what he seeks to compel

is a purely ministerial act not involving a discretionary or judicial decision. Powell v.

Hocker, 516 S.W.3d 488, 495 (Tex. Crim. App. 2017) (orig. proceeding); In re Harris, 491
S.W.3d 332, 334 (Tex. Crim. App. 2016) (orig. proceeding); In re McCann, 422 S.W.3d
701, 704 (Tex. Crim. App. 2013) (orig. proceeding). A ministerial act does not involve the

use of judicial discretion; instead, a ministerial act must be positively commanded and so

plainly prescribed under the law as to be free from doubt. In re Harris, 491 S.W.3d at 333–

34. In other words, the relator must have a clear right to the relief sought, meaning that

the merits of the relief sought are beyond dispute. In re McCann, 422 S.W.3d at 704. If

the relator fails to meet both requirements, then the petition for writ of mandamus should

be denied. State ex rel. Young v. Sixth Jud. Dist. Ct. of Apps. at Texarkana, 236 S.W.3d
207, 210 (Tex. Crim. App. 2007).

       The Court, having examined and fully considered the petition for writ of mandamus,

the record provided, and the applicable law, is of the opinion that Vasquez has failed to

meet his burden of proof to obtain mandamus relief in this case. In so ruling, we are

cognizant of the profound and significant legal issues regarding public health and safety

and due process implicated by this original proceeding. However, in examining the

specific facts and circumstances presented by this record, we cannot conclude that

mandamus relief is warranted for Vasquez’s claims, and we do not address here any




                                             2
claims he might attempt to raise on the behalf of others. Accordingly, we deny the petition

for writ of mandamus and all relief sought therein.

                                                       LETICIA HINOJOSA
                                                       Justice


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
16th day of April, 2020.




                                            3